DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 12/05/2019 has been entered.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), based on an application filed in EP. The Applicant has filed a certified copy of the EP17305702.7 application as required by 37 CFR 1.55, which has been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/05/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 12/05/2019 are accepted to by the Examiner.

Claim Objections 
The Claims 1-20 are objected because of the following informalities: Claim 1 in line 1 the phrase “Method according to” need to be changed to “A method according to”, and line 2 the phrase “a individual” need to be changed to “an individual”. 
Claims 2-13 and 16-20: “Method according to” need to be changed to “The method according to”.
Claim 14: “Device for measuring” need to be changed to “A device for measuring” and Claim 15: “Device for measuring” need to be changed to “the device for measuring”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8-13, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by in view of Trumm et al. (US 2011/0007269).
Regarding claim 1, Trumm teaches a method for measuring data for fitting an ophthalmic lens in a frame for an individual (refer to US 2011/0007269), comprising the following steps: 
 looks straight ahead to the horizon without any visual or postural constraint; “the test person can be positioned in any arbitrary, predeterminable space direction or the test person's gaze can be aligned in any arbitrary, predeterminable space direction”, [0104]; “the test person will direct his view "to infinity" when looking at the light field of the fixation target .. the test person assumes a natural head and body posture corresponding to a natural vision in the distance, and specifically, straight ahead in the distance”, [0114]), 
b) displaying a visual target with adjustable position in the field of view of the individual (Fig. 1 shows the position of the user is adjustable and displaying a visual target, “.. it is possible to align the test person's gaze on the basis of the light field, for measurement purposes … ”, [0105]; [0106-0108]; the test person can look at least one target with at least one eye [0109]; apparatus is preferably designed to take a turning of the head in the habitual direction of sight "straight" into account to compensate [0116]; the second plane, adjusts in the direction of the light field while the gaze in the plane [0117]), 
c) having the individual equipped with the frame adjust the position of the visual target in order to place the visual target straight ahead from the individual (“it is possible to align the test person's gaze on the basis of the light field, for measurement purposes …”, [0143]; to determine individual parameters of a spectacle wearer [0145]; figs 2-7 shows the individual equipped with the frame), 
 For example, the individual parameters of the test person include but are not limited to: interpupillary distance; … centration point coordinates; lens distance or spectacle lens shape distance; decentration of the centration point; vertical and horizontal lens size or vertical and horizontal spectacle lens shape size; boxed center distance; spectacle lens pantoscopic angle; and/or fitting height. [0092-0103]; “an apparatus for aligning the direction of sight of a test person, to determine … the light field can at least partially be seen by a test person”, [0145]; “intersection points of a horizontal plane in the frame of reference of the user with the spectacle frame rims of the spectacles, … a predetermined zero line of sight of the user”, [0168]).  
Regarding claim 2, the method for measuring data for fitting an ophthalmic lens in a frame for an individual according to claim 1 is rejected (see above).
Trumm teaches the method for measuring data for fitting an ophthalmic lens in a frame for an individual according to claim 1.
Trumm further teaches wherein, in step a), the individual is placed in a natural posture while standing and/or seating and/or walking (see Fig. 1 a user 30, “the test person will direct his view "to infinity" when looking at the light field of the fixation target .. the test person assumes a natural head and body posture corresponding to a natural vision in the distance, and specifically, straight ahead in the distance”, [0114]).
Regarding claim 8, the method for measuring data for fitting an ophthalmic lens in a frame for an individual according to claim 1 is rejected (see above).
Trumm teaches the method for measuring data for fitting an ophthalmic lens in a frame for an individual according to claim 1.
Trumm further teaches wherein, in step b), the visual target is displayed on a display of a displaying device placed in the visual field of the individual (see Fig. 1, “the test person will direct his view "to infinity" when looking at the light field of the fixation target .. “, [0114]), and, in step c), the individual directly adjust the 6Docket No. 0604-1237 position of the visual target by interacting with said displaying device (“it is possible to align the test person's gaze on the basis of the light field, for measurement purposes …”, [0143]; to determine individual parameters of a spectacle wearer [0145]; figs 2-7 shows the individual equipped with the frame).  
Regarding claim 9, the method for measuring data for fitting an ophthalmic lens in a frame for an individual according to claim 1 is rejected (see above).
Trumm teaches the method for measuring data for fitting an ophthalmic lens in a frame for an individual according to claim 1.
Trumm further teaches wherein, in step c), the individual indirectly adjust the position of the visual target by giving instructions to move the visual target (to adjust the spectacle frame after the production of the spectacles such that the actual position of wear corresponds to the prior determined, desired target position of wear. This adjustment can be performed by an optician, [0246]).  
Regarding claim 10, the method for measuring data for fitting an ophthalmic lens in a frame for an individual according to claim 1 is rejected (see above).
 the method for measuring data for fitting an ophthalmic lens in a frame for an individual according to claim 1.
Trumm further teaches wherein, in step d), said intersection is determined visually by an operator and manually marked by this operator on the lens worn by the individual (to adjust the spectacle frame after the production of the spectacles such that the actual position of wear corresponds to the prior determined, desired target position of wear. This adjustment can be performed by an optician, [0246]).  
Regarding claim 11, the method for measuring data for fitting an ophthalmic lens in a frame for an individual according to claim 1 is rejected (see above).
Trumm teaches the method for measuring data for fitting an ophthalmic lens in a frame for an individual according to claim 1.
Trumm further teaches wherein, in a further step h), a verification of the position of the intersection marked on the lens while the individual looks at the visual target in the adjusted position is performed by the operator (the test person can look at least one target with at least one eye. Consequently, the marking is matched to the extension of the light field of the fixation target, [0109] and Two different "recording directions" mean that different image data are generated for overlapping subareas of the head, preferably of one and the same subarea of the head, and in particular, that image data or comparative image data of identical subareas of the head of the user are generated [0074]).
Regarding claim 12, the method for measuring data for fitting an ophthalmic lens in a frame for an individual according to claim 1 is rejected (see above).
 the method for measuring data for fitting an ophthalmic lens in a frame for an individual according to claim 1.
Trumm further teaches wherein, in step d), at least one image of the head of the individual is captured while the individual looks at the visual target in the adjusted position and said intersection is determined by calculations based on this image (the test person can look at least one target with at least one eye. Consequently, the marking is matched to the extension of the light field of the fixation target, [0109] and [0136])
Regarding claim 13, the method for measuring data for fitting an ophthalmic lens in a frame for an individual according to claim 1 is rejected (see above).
Trumm teaches the method for measuring data for fitting an ophthalmic lens in a frame for an individual according to claim 1.
Trumm further teaches wherein, in a further step g), the visual target is displayed in the adjusted position determined in step c), and the individual checks his visual comfort with the visual target in this adjusted position (“it is possible to align the test person's gaze on the basis of the light field, for measurement purposes …”, [0143]; to determine individual parameters of a spectacle wearer [0145]; figs 2-7 shows the individual equipped with the frame).  
Regarding claim 16, the method for measuring data for fitting an ophthalmic lens in a frame for an individual according to claim 2 is rejected (see above).
Trumm teaches the method for measuring data for fitting an ophthalmic lens in a frame for an individual according to claim 2.

Regarding claim 19, the method for measuring data for fitting an ophthalmic lens in a frame for an individual according to claim 2 is rejected (see above).
Trumm teaches the method for measuring data for fitting an ophthalmic lens in a frame for an individual according to claim 2.
Trumm further teaches wherein,, in step b), the visual target is displayed on a display of a displaying device placed in the visual field of the individual (see Fig. 1, “the test person will direct his view "to infinity" when looking at the light field of the fixation target .. “, [0114]), and, in step c), the individual directly adjust the position of the visual target .  

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by in view of 
Genevieve et al. (US 6,097,590).
Regarding claim 14, Genevieve teaches a device for measuring data for fitting an ophthalmic lens in a frame for a given individual (refer to US 6,097,590), comprising: - a displaying device comprising a display (viewing screen 12, [col. 3, line 18]) adapted to display a visual target in the field of view of the individual (a person 32 wearing an eyeglass frame 33, [col. 5, lines 21-22]), with adjustable position and means controlled by said individual to adjust the position of this visual target on the display (Figs. 4 and 5 show the imaging device 10 includes two units B1, B2 equipped with holding means 26 to facilitate manipulation of the system by the practitioner, [col. 4, lines 46-49]), and, - a posture monitoring device for determining the posture of the head of the individual (Figs. 4-7; “observation unit B2 includes … viewing screen 12”, [col. 4, lines 36-49], Figs. 5 and 7 show viewing screen 12 can be used as a posture monitoring device for determining the posture of the head of the individual; [col. 1, line 55- col. 2, line 16]). .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 - 7, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Trumm et al. as applied to claim 1 above, and further in view of Chauveau et al. (US 2012/0033178).
Regarding claim 3, the method for measuring data for fitting an ophthalmic lens in a frame for an individual according to claim 1 is rejected (see above).
Trumm teaches the method for measuring data for fitting an ophthalmic lens in a frame for an individual according to claim 1.
Trumm further teaches wherein, in step a), a parameter representative of the 4Docket No. 0604-1237 natural posture of the individual is determined, said parameter representative of the natural posture comprising one or being deduced from the angles of rotation of the head in natural posture determined in different situations (“If the head of the user is in a normal upright posture,  … direction of sight may be tilted with respect to the horizontal direction in the frame of reference of the earth if the user, for example, inclines his head forward or to the side without further movement of the eyes. Analogously, … spanned by the two zero directions of sight of the two eyes, can also be inclined with respect to the horizontal plane in the frame of reference of the earth if the user inclines his head forward or to the side, for example”, [0071]; “The fixation target can also be used for or when determining individual parameters of the test person. For example, the individual parameters of the test person include but are not limited to: interpupillary distance; monocular interpupillary distance; corneal vertex distance according to reference point requirement and/or according to ocular center of rotation requirement [0092-0095]).
 the natural posture comprising one or several angles of rotation of the head of the individual measured.
Trumm and Chauveau are related as ophthalmic device.
Chauveau teaches the natural posture comprising one or several angles of rotation of the head of the individual measured (at least two captured images, determining the angle of inclination relative to a reference plane known in the frame of reference associated with the image-capture device of an anatomical plane of the wearer's head that is perpendicular to the sagittal plane and that contains said center of rotation and said at least one first anatomical point;  comparing said angle of inclination with a predetermined value; and determining the looked-for geometrical-and-postural parameter as a function of the result of said comparison. The selected anatomical plane is a plane of known angle of inclination in the anatomical posture, [0017-0020])
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Trumm to include the natural posture comprising one or several angles of rotation of the head of the individual measured as taught by Chauveau for the predictable result of determining the natural posture of the individual.
Regarding claim 4, the method for measuring data for fitting an ophthalmic lens in a frame for an individual according to claim 3 is rejected (see above).
Trumm in view of Chauveau teaches the method for measuring data for fitting an ophthalmic lens in a frame for an individual according to claim 3.
Trumm further teaches wherein, in step a), a parameter representative of the posture of the individual is measured while standing and/or seating and/or walking (Fig. 1 shows 
Regarding claim 5, the method for measuring data for fitting an ophthalmic lens in a frame for an individual according to claim 3 is rejected (see above).
Trumm in view of Chauveau teaches the method for measuring data for fitting an ophthalmic lens in a frame for an individual according to claim 3.
Trumm further teaches wherein, in step c) and/or d), a parameter representative of the posture of the individual looking at the visual target is determined and compared to the corresponding parameter representative of the natural posture determined in step a) (“Two different "recording directions" mean that different image data are generated... comparative image data of identical subareas of the head of the user are generated under different perspective views …”, [0062], [0077], [0087]).
Regarding claim 6, the method for measuring data for fitting an ophthalmic lens in a frame for an individual according to claim 5 is rejected (see above).
Trumm in view of Chauveau teaches the method for measuring data for fitting an ophthalmic lens in a frame for an individual according to claim 5.
Trumm further teaches wherein, in a further step e), when the comparison of the parameter representative of the posture of the individual determined in step c) and/or d) to the parameter representative of the natural posture determined in step a) shows a difference higher than a first predetermined 5Docket No. 0604-1237 threshold, the posture of the individual is corrected in order to reduce this difference and step c) and/or d) is repeated (the actual 
Regarding claim 7, the method for measuring data for fitting an ophthalmic lens in a frame for an individual according to claim 5 is rejected (see above).
Trumm in view of Chauveau teaches the method for measuring data for fitting an ophthalmic lens in a frame for an individual according to claim 5.
Trumm further teaches wherein, in a further step f), when the comparison of the parameter representative of the posture of the individual determined in step c) and/or preceding d) to the parameter representative of the natural posture determined in step a) shows a difference higher than a second predetermined threshold, then step d) is repeated, when the comparison of the parameter representative of the posture of the individual determined in step c) and/or preceding d) to the parameter representative of the natural posture determined in step a) shows a difference comprised between the second predetermined threshold and a third predetermined threshold, the third predetermined threshold being lower than the second predetermined threshold, then the determination of the intersection of the line of sight of the individual with a surface representative of the lens takes into account the difference between the posture of the individual in step c) and/or preceding d) and the natural posture of step a), (… actual corneal vertex distance can be determined and compared to the corneal vertex distance taken into account for the calculation and production of the individual spectacle lenses 
Regarding claim 17, the method for measuring data for fitting an ophthalmic lens in a frame for an individual according to claim 4 is rejected (see above).
Trumm in view of Chauveau teaches the method for measuring data for fitting an ophthalmic lens in a frame for an individual according to claim 4.
Trumm further teaches wherein,, in step c) and/or d), a parameter representative of the posture of the individual looking at the visual target is determined and compared to the corresponding parameter representative of the natural posture determined in step a), (“Two different "recording directions" mean that different image data are generated .. comparative image data of identical subareas of the head of the user are generated under different perspective views …”, [0062], [0077], [0087]).  
Regarding claim 18, the method for measuring data for fitting an ophthalmic lens in a frame for an individual according to claim 6 is rejected (see above).
Trumm in view of Chauveau teaches the method for measuring data for fitting an ophthalmic lens in a frame for an individual according to claim 6.

Regarding claim 20, the method for measuring data for fitting an ophthalmic lens in a frame for an individual according to claim 3 is rejected (see above).
Trumm in view of Chauveau teaches the method for measuring data for fitting an ophthalmic lens in a frame for an individual according to claim 3.
Trumm further teaches wherein, in step b), the visual target is displayed on a display of a displaying device placed in the visual field of the individual (see Fig. 1, “the test person will direct his view "to infinity" when looking at the light field of the fixation target .. “, [0114]), and, in step c), the individual directly adjust the position of the visual target by interacting with said displaying device. (“it is possible to align the test person's gaze on the basis of the light field, for measurement purposes …”, [0143]; to determine individual parameters of a spectacle wearer [0145]; figs 2-7 shows the individual equipped with the frame).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Genevieve et al. (US 6,097,590) in view of Trumm et al. (US 2011/0007269) 
Regarding claim 15, the device for measuring data for fitting an ophthalmic lens in a frame for a given individual according to claim 14 is rejected (see above).
Genevieve teaches the device for measuring data for fitting an ophthalmic lens in a frame for a given individual according to claim 14.
Genevieve further teaches an image capture apparatus adapted to capture image posture monitoring device with a surface representative of the lens, of the line of sight of the individual looking at the visual target placed by this individual in an adjusted position 
Genevieve doesn’t explicitly teach the device further comprising a computer unit adapted to receive data from the image capture apparatus and the posture monitoring device, and programmed to determine the intersection.
Genevieve and Trumm are related as ophthalmic apparatus. 
Trumm teaches a computer unit adapted to receive data from the image capture apparatus and the posture monitoring device, and programmed to determine the intersection (The cameras are designed to be connectable to a computer, so that a data exchange is possible between the cameras 14, 16 and the computer, [0191]; camera 16, location relations may be generated in the three-dimensional space in the system of eye(s) 54, 56 and spectacles 30. The intersection points 66, 68, 74, 76 or the pupil center points 58, 60 can be determined by an optician and input by means of a computer [0213]).
 It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Genevieve to include a computer as taught by Trumm for the predictable result of analyzing the captured image to control and measure the data captured by the imaging unit.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A/Examiner, Art Unit 2872  

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872